The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, related to claims 1-11 in the reply filed on September 27, 2021 is acknowledged.  New claims 18-24 were added and therefore, claims 1-11 and 18-24 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9 and 18-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 is rejected because, according to claim 8, the “at least four reference electrodes [are] arranged at corners of said rectangular grid”.  Therefore, these four reference electrodes being “selected from said array of electrodes at positions proximal to a craniotomy boundary used to access said brain” would still have to be the “four reference electrodes [are] arranged at corners of said rectangular grid” as recited in claim 8.  Due to this, the limitation of “selected from” in claim 9 is unclear and indefinite, and prior art reading on claim 8 will be interpreted to simultaneously read on claim 9 as the “selected from” set of electrodes.  Secondly, it is unclear what this “selected from” implies within the claim set.  In other words, it is not clear why there is a selection of four reference electrodes.
Claims 18-24 are rejected because it is unclear if “implanting a first implanted electrode onto said at least a portion of said pial surface” in claim 18 is the same beginning localizing a position of said first implanted electrode…”) are the same or different from the recitations of lines 12-13 of claim 1 (i.e., the last two lines of claim 1).  Claims 19-24 are rejected based on their dependency to claim 18, thereby containing the same issues.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mahvash et al. (titled “Co-Registration of Digital Photography of the Human Cortex and Cranial Magnetic Resonance Imaging for Visualization of Subdural Electrodes in Epilepsy Surgery”, published on November 2007).
Mahvash discloses “a new co-registration algorithm to fuse the digital photograph taken during implantation with an MRI-based surface model extracted from preimplantation T1-weighted 3D MRI scan” (see page 5341, first paragraph in left column).  
Under Data Acquisition on page 5341, Mahvash teaches that “All patients underwent routine high-resolution 3D MRI scans before implantation of the subdural grid electrodes… 3D rendered MRI brain model with a lateral view of the patient’s brain was created (Fig. 1).”  This teaches the claimed “performing an anatomical scan of said brain” and “generating a 3D model of said brain using said anatomical scan”.  Regarding “said 3D model comprising cortical topological features” at lines 4-5 of claim 1, it is noted that Figures 1A, 1B and 3B illustrate the 3D model as having cortical topological features present.  Furthermore, it will be discussed further below that Mahvash teaches that the pre-implantation digital photograph and the 3D model are 
Under Subdural Grid Implantation and Digital Photography, Mahvash teaches “After dural opening, a handheld digital camera was used to take digital photographs of the exposed cortex from a perspective similar to the neurosurgeon’s view (Fig. 2A).  Subdural grid electrodes were implanted using image guidance for accurate placement. A second series of digital photographs was taken after implantation of the subdural grid electrode from the same perspective (Fig. 2B).”  This teaches the claimed performing a first direct imaging of at least a portion of a pial surface of said brain” and “performing a second direct imaging of said at least a portion of said pial surface after said implanting”.
Under Fusion of Digital Photograph and 3D MRI Brain Model on page 5342, Mahvash teaches that “The intraoperative digital photograph taken before electrode placement was edited with the image tool of the software package (Analyze) to tailor the photograph showing the exposed cortex only. Then, the digital photograph was loaded as “base volume” and the 3D brain surface picture as “match volume” in the fusion tool of Analyze for manual co-registration (Fig. 1, A and B).  Both images were compared on the basis of individual anatomic details… corresponding brain gyri and sulci were adapted by manual changing of scale, size, position, and rotation of the digital photograph to achieve co-registration with the rendered brain surface.  The resulting “fusion” was checked on the output window, which displays the overlapping 3D surface model and digital photograph. The coordinate system of the matched images was saved as a matrix.”  This teaches the claimed “identifying at least one anatomical landmark on said pial surface from said direct imaging and performing a correlation of said at least one anatomical landmark to said 3D model.”  Here, the “anatomical landmark” includes at least the brain gyri and sulci, as Mahvash teaches that “Both images were compared on the basis of individual anatomic details… corresponding brain gyri and sulci were adapted by manual changing of scale, size, position, and rotation of the digital photograph to achieve co-registration with the rendered brain surface”.
Under Postprocessing of Digital Photographs on page 5341, Mahvash teaches that “Using a method described previously, the location of each electrode visually localizing said at least one reference electrode on said 3D model using said correlation of said at least one anatomical landmark”.

Regarding claim 2, it is re-iterated that Mahvash uses digital photography (see Title of the article).
Regarding claim 3, it is noted that Mahvash teaches the use of MRI, which can depict both the surface topology as well as the subcortical anatomical details (see first paragraph in the left column on page 5341).  As such, this is considered “anatomical MRI”, or aMRI.
Regarding claim 4, it is re-iterated that under Subdural Grid Implantation and Digital Photography, Mahvash teaches “After dural opening, a handheld digital camera was used to take digital photographs of the exposed cortex from a perspective similar to the neurosurgeon’s view (Fig. 2A).  Subdural grid electrodes were implanted using image guidance for accurate placement. A second series of digital photographs was taken after implantation of the subdural grid electrode from the same perspective (Fig. 2B)” (emphasis added).
Regarding claim 5, it is noted that the teachings described above with respect to claim 1 which are quoted under Postprocessing of Digital Photographs on page 5341 teach that the entire electrode grid is localized via these methods of Mahvash.
Regarding claim 6, it is noted that “the location of each electrode contact was plotted manually on the digital photograph of the exposed native cortex to create an see last three lines on page 5341, right column).  This teaches “visually localized by a human medical practitioner” as claimed.
Regarding claims 8 and 9, it is noted that Figures 2B and 2C illustrate embodiments in which the electrode grid is 8x8, with four corners.  This illustrates a 64 contact embodiment.  However, under Subdural Grid Implantation and Digital Photography on page 5341 it states “Grid electrodes with 32 and 64 contacts with contact spacing of 5.5 and 10 mm, respectively, were implanted.”  In the embodiment in which a 32-contact grid is placed, this would inherently be rectangular, as the square root of 32 is not a whole number.  Additionally, with respect to claim 9, see the rejection of this claim under 35 USC 112(b).
Regarding claim 10, it can be seen in Figure 2C of Mahvash that some electrodes reside above the craniotomy boundary (e.g., see the circles near the top of the image).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 are rejected under 35 U.S.C. 103 as being unpatentable over Mahvash as applied to claim 4 above, and further in view of Dalal et al. (titled “Localization of neurosurgically implanted electrodes via photograph-MRI-radiograph co-registration”, published September 2008).
Mahvash was described above in the rejection of claim 4.  However, Mahvash does not teach to determine or localize the electrode grid by known positions relative to at least one reference electrode.
Dalal teaches a “method for localizing iEEG electrodes using routinely acquired surgical photographs, X-ray radiographs, and magnetic resonance imaging (MRI) scans” (see second paragraph of the Abstract).  Prior to page 10, Dalal teaches see page 10, third paragraph beginning “We have applied our method…”).  This teaches that for localization of deep electrode arrays, known electrode spacing is used along with the localization of “the shallowest electrode contact”, which is interpreted as the claimed at least one reference electrode.
It would have been obvious to one of ordinary skill in the art at the time of the invention to localize an array of electrodes based on a determined location of at least one visible electrode and known electrode spacings of the grid, as taught by Dalal, and to utilize this method for deep brain electrode localization within the system and methods of Mahvash in order to determine electrode positions for those that are not visible within the photographic images, whether they are deep brain electrodes or simply outside the bounds of the craniotomy opening as illustrated in Figures 2C and 3A and 3B.  Mahvash does not teach how these electrode locations are determined and the methods of Dalal allows for their determination in situation of the absence of such a teaching by Mahvash.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mahvash in view of Dalal as applied to claim 7 above, and further in view of Taimouri et al. (Electrode Localization for Planning Surgical Resection of the Epileptogenic Zone in Pediatric Epilepsy – January 2014) – herein referred to as Taimouri.
Mahvash in combination with Dalal is previously described with regard to claim 7 above.  However, neither of these references explicitly teach smoothing of the brain surface.
Taimouri “developed a novel algorithm for the alignment of intracranial electrodes, extracted from post-operative CT, with pre-operative MRI… Specifically, we created a patient-specific 3D geometric model of the cortical surface from automatic see Abstract - Methods).  As illustrated in Figure 5, “The extracted electrodes (blue spheres) in the CT image are displaced in a direction normal to the plastic sheet (brown surface) and then projected onto the smoothed cortical (pink) surface” (see caption of Figure 5).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize smoothing of the 3D model of the brain, as taught by Taimouri, within the system and methods of the combined Mahvash with Dalal in order to present a more easily understandable visualization for the practitioner, as it would therefore have less gyri and sulci which could distract from the locations of electrodes and landmarks.
With regard to claims 20-21, it is noted that Rodionov has already been described for teaching visual coding (via colors), while Taimouri teaches smoothing of the brain model, and Princich discusses parcellation.
Regarding claim 35, it is noted that Taimouri illustrates in row 1 of Figure 7 that “The electrode localization of four subjects on the MRI cortical surfaces are illustrated with craniotomy regions highlighted in blue.”

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter, in terms of a lack of prior art rejection against claim 18.  However, it is noted that claim 18 is rejected under 35 USC 112(b) and therefore not currently allowable.  Based on this, claims 19-24 also are not rejected under prior art, but solely based on the fact that each of these depend from claim 18 (i.e., these claims in isolation do not represent allowable subject matter other than their dependence from claim 18).
The prior art fails to teach, with respect to claim 18, generating a recording zone of a first implanted electrode [within a brain of a subject] by geodesic expansion along said cortical topological features in a 3D model, where the 3D model is generated using anatomical scans, and then visualizing recorded electrical activity by projecting onto the recording zone is based on the cortical topology.  As it is described in the specification (see paragraph 70 of PGPUB 2019/0175020):
… In general, the folded nature of the cortical surface may contribute to falsely contributing activity at an SDE to topologically distant regions, which may be distinct anatomical structures despite being situated close in Euclidian space, as illustrated with the region of interest 700 being expanded to area 702 in Euclidian space to form area 704 in FIGS. 7a and 7b, and as visualized with the flattened representation in FIG. 7c showing topologically distant regions 705 and 706 being attributed to activity at the electrode. To aid accounting for the underlying topology of the brain surrounding an SDE, the recording area around the electrode may be projected geodesically onto the surface 3D cortical model such that buried portions of the cortical surface are accounted for in attributing a region to activity at the SDE, as illustrated in FIGS. 8a, 8b and 8c…

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M KISH whose telephone number is (571)272-5554. The examiner can normally be reached M-F 10:30a - 6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JAMES M KISH/           Primary Examiner, Art Unit 3799